Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Objections and Rejections
1.	Claims 1-13 and newly added claims 14-18 are pending.  Claims 7, 8, 10, 11, 12 and 13 are previously withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected inventions and are thus excluded from the present examination.  The restriction was made Final in the papers mailed August 10, 2020.  The newly added claims 14-18 fall within the scope of the elected invention.  Accordingly, claims 1-6, 9  and newly added claims 14-18 are examined on merits in this Office action.  
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Rejection of claims 1-6 and 9 under 35 U.S.C. 112(b) made in the Office action mailed August 10, 2020 is withdrawn upon further consideration.
Information Disclosure Statement

4. 	An initialed and dated copy of Applicant’s IDS form 1449 filed 07/28/2020 is attached to the instant Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification (page 81-84) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate 
Claim Objections
5.	Claim 5 is objected to because of the following informalities:  
Subject matter of claim 5 on pages 6-11 appears to be duplicate subject matter claimed on pages 3-5 of the claim 5 amendments filed in the papers of December 10, 2020
Appropriate action and response is required.
Claim Rejections - 35 USC § 101
6.         Claims 1-6 and 9 remain, and newly added claims 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for the reasons of record stated in the Office action mailed August 10, 2020.
	Applicant primarily argues that by replacing “mutant” with “non-natural” should overcome this rejection (response, page 42). 
	Applicant’s arguments are carefully considered but are deemed to be unpersuasive.
	It is important to note that the recitation “non-natural” still reads on a structure that can be created in the wild by naturally occurring mutations having structure(s) identical or being obvious.  There is nothing in the claims which says whether instantly claimed plant or part thereof were genetically modified by inducing instantly claimed mutations or suppressing expression of SEQ ID NOs: 1-4 using RNAi mediated gene suppression techniques.  It is noted that page 23 of the specification provides examples but does not define the term.  The breadth of the term “non-natural” would obviously read on a structure which is nearly or completely identical to the instantly claimed product, and which grows in the wild.
Myriad:  Assoc. for Molecular Pathology v. Myriad Genetics, Inc. (2013), Alice Corp.:  Alice Corp. Pty. Ltd. v. CLS Bank Int’l (2014), Mayo:  Mayo Collaborative Services v. Prometheus Labs. Inc. (2012) and Bilski:  Bilski v. Kappos (2010).
Thus, instantly claimed products have the same characteristics as those found naturally thereof, and therefore do not constitute patentable subject matter. 
	This rejection can be obviated if claims are amended to recite clearly that claimed plants are claimed mutant plant or part thereof are non-naturally occurring mutants having elements that cannot be produced naturally in the wild.  It is further suggested that Applicant can amend the claims by clearly reciting that non-natural occurring plant or part thereof is mutant obtained by EMS mutagenesis and/or RNAi suppression constructs specifically directed to the claimed SEQ ID NOs: 3 and 4 to at least partially reduce expression or activity of claimed HMAs.
	Accordingly, the rejection is maintained.
Claim Rejections - 35 USC § 112
7.	Claims 1-6 and 9 remain, and newly added claims 14-18 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a tobacco mutant plant or mutant parts thereof having one or more mutations in the heavy metal ATPases (HMAs) as set forth in SEQ ID NOs: 1 and 2  which are encoded by polynucleotide sequences SEQ ID NO: 3 and SEQ ID NO: 4, respectively, wherein said mutants are selected from a DNA library of EMS-treated plants, wherein said mutations result in at least partial reduction of expression or activity of HMAs as set forth in SEQ ID NOs: 3 and 4, does not reasonably provide enablement for (a) polypeptides having 90% identity to SEQ ID NOs: 1-4, (b) genetic alteration in regions other than coding regions of SEQ ID NOs: 3 and 4, (c) reducing expression or activity of SEQ ID NOs: 1 and 2 by a process that does not involve EMS 
	Applicant traverses the rejection in papers filed December 10, 2020.
	Applicant primarily argues that the specification provides adequate guidance in making specific changes in HMA sequences to reduce expression or activity of the HMAs without undue experimentation.  Applicant further argues that the specification provides adequate guidance on using different methods of creating mutants and thus it would not have resulted in undue experimentation in practicing the claimed invention (response, pages 43-44).
	Applicant’s arguments are carefully considered but are deemed to be unpersuasive.
	Contrary to Applicant’s arguments, the claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
It is noted that breadth of  amended claims is directed to 90% identity to SEQ ID NO: 1-4, whose mutations result in reduction in the accumulation of cadmium in a plant. Contrary to Applicant’s arguments, claims encompass unspecified changes in the amino 
As indicated in the last Office action, the instant specification however, only provides guidance on producing mutant tobacco plant population by treating tobacco AA37 seeds with the mutagenic agent ethyl methane sulfonate (EMS).  The specification further provides guidance on screening a DNA library of about 9800 M2 generation EMS-treated plants for mutations in two HMA4 genes and encoded proteins as set forth in SEQ ID NOs: 1-4. The specification further provides guidance on isolation of mutants with either reduced or complete elimination of expression or activity of SEQ ID NOs 1-4, and wherein said screened mutants exhibited reduction in the accumulation of cadmium (a heavy metal) compared to controls.  The specification further provides guidance on cadmium reduction in field requires combination of NtHMA4 (mutated SEQ ID NOs: 1 and 2) mutations.  The specification also provides guidance on decreasing cadmium accumulation in transgenic tobacco plant transformed with DNA constructs designed to express inhibitory molecules RNAi specifically directed to tobacco endogenous sequences SEQ ID NOs: 3 and 4 encoding HMAs as set forth in SEQ ID NOs: 1 and 2, respectively.  See in particular, examples 1-8; pages 69-81.
The instant specification fails to provide guidance on how to make nucleic acid sequences encoding proteins having 90% sequence identity to instant SEQ ID NOs: 1 and 2, and wherein said proteins are having HMAs activity.

Making all possible single amino acid substitutions in an 1403 amino acid long protein like that encoded by SEQ ID NO: 1 would require making and analyzing 191403 nucleic acid sequences; these proteins would have 99.9% identity to SEQ ID NO: 1.  
Because nucleic acid sequences encoding proteins with 90% sequence identity to the 1403 amino acid long SEQ ID NO: 1 which would encode proteins with 140 unspecified amino acid substitutions relative to SEQ ID NO: 1, many more than 191403 nucleic acid sequences would need to be made and analyzed. 
Amino acid sequences having 90% sequence identity to the 1444 amino acid long SEQ ID NO: 2 would encode proteins with 144 unspecified amino acid substitutions relative to SEQ ID NO: 2.
Making all possible single amino acid substitutions in an 1444 amino acid long protein like that encoded by SEQ ID NO: 2 would require making and analyzing 191444 nucleic acid sequences; these proteins would have 99.9% identity to SEQ ID NO: 2.  
Because nucleic acid sequences encoding proteins with 90% sequence identity to the 1444 amino acid long SEQ ID NO: 2 which would encode proteins with 144 amino acid substitutions relative to SEQ ID NO: 2, many more than 191444 nucleic acid sequences would need to be made and analyzed. 
The instant specification fails to provide guidance on how to make nucleic acid sequences comprising 90% sequence identity to instant SEQ ID NOs: 3 and 4, and wherein said nucleic acid sequences encode a polypeptide having HMAs activity.
Nucleic acid sequences with 90% identity to instant SEQ ID NO: 3 would have 424 substitutions relative to 4246 nucleotides of SEQ ID NO: 3; these encompass polynucleotide 
Likewise, nucleic acid sequences with 90% identity to instant SEQ ID NO: 4 would have 437 substitutions relative to 4376 nucleotides of SEQ ID NO: 4; these encompass polynucleotide sequences that encode proteins with 437 amino acid substitutions relative to SEQ ID NO: 2 which is only 1444 amino acid long, implying these proteins would encompass proteins having 30% identity to SEQ ID NO: 2.
It is thus maintained that the instant specification fails to provide guidance on how to make nucleic acid sequences encoding a polypeptide having 90% sequence identity to SEQ ID NO: 1-4, and retaining HMAs functional activity of SEQ ID NOs: 1-2.
Contrary to Applicant’s arguments, Applicant’s attention is specifically drawn to the specification at page 7, lines 5-17 which states:
“Isolated HMA4 polypeptide variants (mutants) are described herein comprising a polypeptide sequence having at least 65% sequence identity to SEQ ID NO:1 or SEQ ID NO:2 and at least one amino acid mutation as compared to the wild-type sequences set forth in SEQ ID NO:1 or SEQ ID NO:2. SEQ ID NO:1 and SEQ ID NO:2 are non-mutated sequences. SEQ ID NO: 1 and SEQ ID NO:2 correspond to the amino acid sequence of Nicotiana tabacum heavy metal ATPase (NtHMA4.1) GenBank Accession No: CCQ77798 and the amino acid sequence of Nicotiana tabacum heavy metal ATPase (NtHMA4.2) GenBank Accession No: CCW03243.1, respectively. Suitably, the isolated polypeptide comprises, consists or consists essentially of a sequence having at least 65%, 66%, 67%, 68%, 69%, 70%, 75%, 76%, 77%, 78%, 79%, 80%, 85%, 87%, 88%, 89%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99%, 99.1%, 99.2%, 99.3%, 99.4%, 99.5%, 99.6%, 99.7%, 99.8%, 99.9% or 100% sequence identity thereto and at least one amino acid mutation. Certain plants--such as N. tabacum--contain two homeologs of HMA4 which are referred to herein as HMA4.1 and HMA4.2.”
It is thus maintained that from the guidance provided in the specification, it would imply that vast majority of amino acids in SEQ ID NOs: 1 and 2 would undergo unspecified changes in the amino acid sequence of SEQ ID NOs: 1 and 2, and still exhibiting endogenous HMAs activity that can be targeted for reduction in expression or activity levels 
It is thus maintained that the instant specification fails to provide guidance for which amino acids of SEQ ID NOs: 1 and 2 can be altered and to which other amino acids, and which amino acids must not be changed, to maintain biological activity of the encoded protein.  It is further maintained that the specification also fails to provide guidance for which amino acids can be deleted and which regions of the protein can tolerate insertions and still produce a functional protein that can be targeted for reduction in expression or activity levels to reduce cadmium levels in a plant.
While it is known that many amino acid substitutions, additions or deletions are generally possible in any given protein the positions within the protein's sequence where such amino acid changes can be made with a reasonable expectation of success (without altering protein function) are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These regions can tolerate only relatively conservative substitutions or no substitutions as discussed in detail in the last Office action through the teachings of Wells, Ngo et al., Guo et al. Keskin et al. and/or Thornton et al. 
As discussed in last Office action through the teachings of Doerks et al., Smith et al., and/or Bork et al, that the state of the art for inferring a structure function relationship based on sequence homology is highly unpredictable.  The functional prediction of a protein based on structural comparison is not consistent with an empirical assessment of its function.  
Additionally, as discussed in last Office action, that even in cases where a protein 
It is thus maintained that making and analyzing proteins with large and unspecified amino acid changes that have functional activity of a fully-functional protein as set forth in SEQ ID NOs: 1 and 2 and still exhibiting endogenous HMAs activity and that can be targeted for reduction in expression or activity levels to reduce cadmium levels in a plant would require undue experimentation.
	It is further maintained that given the claim breath, unpredictability, and lack of guidance as discussed above, undue experimentation would have been required by one skilled in the art to develop and evaluate nucleic acids encoding proteins having large and unspecified changes in the amino acid sequence of SEQ ID NOs: 1 and 2.
It is thus maintained that in the absence of guidance, undue trial and error experimentation would be required to screen through the myriad of nucleic acids encompassed by the claims and plants transformed therewith, to identify those with increased biomass when expressed in a plant, if such plants are even obtainable that can be Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 at page 1027, where it is taught that the disclosure of a few gene sequences did not enable claims broadly drawn to any analog thereof.
It is maintained that the instantly claimed invention encompasses using sense, antisense, RNAi, micro RNA,  CRISPR/Cas9 etc., based gene suppression methods to create mutants or parts thereof as claimed.
Contrary to Applicant’s arguments, the instant specification however, only provides guidance on producing mutant tobacco plant population by treating tobacco AA37 seeds with the mutagenic agent ethyl methanesulfonate (EMS).  The specification further provides guidance on screening a DNA library of about 9800 M2 generation EMS-treated plants for mutations in two HMA4 genes and encoded proteins as set forth in SEQ ID NOs: 1-4. The specification further provides guidance on isolation of mutants with either reduced or complete elimination of expression or activity of SEQ ID NOs 1-4, and wherein said screened mutants exhibited reduction in the accumulation of cadmium (a heavy metal) compared to controls.  The specification further provides guidance on cadmium reduction in field requires combination of NtHMA4 (mutated SEQ ID NOs: 1 and 2) mutations.  The specification also provides guidance on decreasing cadmium accumulation in transgenic tobacco plant transformed with DNA constructs designed to express inhibitory molecules RNAi specifically directed to tobacco endogenous sequences SEQ ID NOs: 3 and 4 encoding HMAs as set forth in SEQ ID NOs: 1 and 2, respectively.  See in particular, examples 1-8; pages 69-81.

It is further maintained that antisense suppression of gene expression is highly unpredictable, and the prior art suggests that success depends on the % identity between the sequence of the antisense construct and the target gene sequence.  See Elomaa et al. (Molecular Breeding, 2:41-50, 1996; paragraph bridging pages 47-48, in particular).  Also see Colliver et al. (Plant molecular Biology, 35:509-522, 1997) who teach that down-regulating the expression of a gene family through antisense method is highly unpredictable.  Colliver et al. showed that transformation of bird's foot trefoil with a construct that was antisense to bean chalcone synthase resulted in transformants with increased levels of chalcone synthase transcripts due to increased transcription of other members of the gene family (see page 519 left column paragraph 2, in particular).  
It is also maintained that the state-of-the-art teaches antisense molecules require 100% base pair conservation between the antisense molecule and its target. The Office contends that antisense and co-suppression operate by the same mechanism. Emery et al. 
Likewise, it is maintained that using DNA sequences to reduce expression of the endogenous corresponding gene using RNAi based suppression methods is highly unpredictable.  See for example, Arziman et al. (Nucleic Acids Research, 33:582-588, 2005; see in particular abstract and introduction) who teach that although a dsRNA should be designed to match to one specific gene, off-target effects can occur if siRNAs have sequence homology to genes that are not supposed to be targeted. The knock-down of target might differ depending on the efficiency of siRNA derived from long dsRNA. It is further maintained that the stability of a double-stranded RNA would also depend upon a number of factors, such as sequence composition (e.g., GC content), thermodynamic stability and sequence length etc.  
Contrary to Applicant’s arguments, it is maintained that Applicant has not taught how one makes or isolates sequences with unspecified changes in the nucleotide sequences that would be used as RNA inhibitory sequences directed to endogenous (wild-type) gene sequences having 90% identity to instant SEQ ID NOs: 3 and 4 or gene sequences encoding proteins having 90% identity to instant SEQ ID NOs: 1 and 2 to down-regulate/reduce or eliminate their expression in diverse plant sources as encompassed by Applicants' broad claims.  Applicant has not taught which regions of the respective polynucleotides can be used to amplify any of said polynucleotides or which regions can be used as a probe to isolate any of said polynucleotide sequences.  Applicant has not taught how antisense or co-suppression based methods of down-regulating the expression of endogenous gene 
It is thus maintained that in the absence of guidance, undue trial and error experimentation would have been required by one skilled in the art at the time the claimed invention was made to screen through the multitude of non-exemplified sequences, either by using non-disclosed fragments of sequences having 90% identity to SEQ ID NOs: 3 and 4, or encoding HMAs having at least 90% identity to SEQ ID NOs: 1 and 2 in diverse sources as probes or by designing primers to undisclosed regions of sequences encoding said HMAs protein(s) and isolating or amplifying fragments, subcloning the fragments, producing expression vectors and transforming plants therewith, in order to identify those, if any, that when over-expressed will reduce or eliminate expression or activity of endogenous HMAs having at least 90% identity to SEQ ID NOs: 1-4 from diverse plant sources and which results in an improved trait (e.g. reduction in heavy metal, such as cadmium accumulation) as encompassed by the breadth of the claims.
	The amended claims also encompass down-regulating expression endogenous gene sequences having 90% identity to SEQ ID NOs: 1 and 2 and sequences encoding proteins having 90% identity to SEQ ID NOs: 3 and 4 by T-DNA insertion mutagenesis.  As discussed in previous Office action, the state of the art related with T-DNA mutagenesis is itself a highly unpredictable technique. For example, Bonawitz et al.,(Annu. Rev. Genet. 44: 337-363, 2010) teach that T-DNA insertional mutants in Arabidopsis with a complete block in the monolignol biosynthetic pathway (enzymes involved in lignin biosynthesis) resulted in the developmental growth arrest at the 
	Likewise, it is noted that the breadth of claims also encompasses reducing or eliminating the expression of any plant endogenous gene sequences having 90% identity to SEQ ID NOs: 1 and 2 and sequences encoding proteins having 90% identity to SEQ ID NOs: 3 and 4 using genome editing technique (e.g. CRISPR/Cas system).
As indicated in the last Office action, the state of art related with CRISPR/Cas9 (Paul et al., Plant Cell Reports; 35:1417-1427; 2016) clearly suggests that the efficiency of Cas9 editing among plants depends on plant species, genomic loci targeted, expression levels of gRNA and Cas9, among other factors.  The reference further teaches that Cas9:gRNA complexes routinely result off-target binding and cleavages which can result in unwanted mutations and chromosomal abnormalities.  See in particular, last four lines of last paragraph of left column on page 1418.
It is thus maintained that in the absence of adequate guidance, it would require undue experimentation, to design CRISPR/Cas9 system specifically targeting endogenous gene sequences having 90% identity to SEQ ID NOs: 1 and 2 and sequences encoding proteins having 90% identity to SEQ ID NOs: 3 and 4 from plant sources to eliminate the expression of said HMAs proteins in any plant species as encompassed by the breadth and scope of the claims.

Additionally it is maintained that breadth and scope of claims encompass reducing cadmium levels in a plant by creating mutant plants that does not comprise transforming said plant RNAi expression cassette directed towards inhibiting or eliminating expression or activity of SEQ ID NOs: 1-4.
Contrary to Applicant’s arguments, the specification, however, fails to provide guidance on a method of reducing cadmium levels in a plant in any manner other than transforming a plant with an RNAi expression cassette directed towards inhibiting or eliminating expression or activity of SEQ ID NOs: 1-4.
  It is maintained that the specification does not provide guidance on co-factors, or regulators of SEQ ID NOs: 1-2, for example that makes the endogenous SEQ ID NOs: 1 and 2 encoding genes (SEQ ID NOs: 3 and 4) to regulate expression of SEQ ID NOs: 1-4 to produce a plant with reduced cadmium accumulation.  The specification provides no guidance on up-stream regulatory factors, for example, that may be necessary in stimulating the inhibition of endogenous SEQ ID NOs: 3 and 4 nucleic acids, and thereby decrease or eliminate the activity of endogenous protein(s) like the one defined in SEQ ID NOs: 1 and 2.

It is thus maintained that given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would be required by one skilled in the art to make and use the claimed invention commensurate in scope with the claims.
Accordingly, the rejection is maintained.
8.	Claims 1-6 and 9 remain, and newly added claims 14-18 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record stated in the Office action mailed August 10, 2020.
	Applicant traverses the rejection in papers filed February 8, 2021.
	Applicant primarily argues by amending claims to 90% identity should overcome written description rejection and thus establishes that the Applicant was in possession of the claimed invention for the breadth and scope of claims (response, page 5).
	Contrary to Applicant’s arguments, the breadth and scope claims are directed to 90% identity to SEQ ID NO: 1-4, whose mutations result in reduction in the accumulation of cadmium in a plant. Claims encompass unspecified changes in the amino acid sequence 
Amino acid sequences having 90% sequence identity SEQ ID NO: 1 would encompass proteins with 140 unspecified amino acid substitutions relative to SEQ ID NO: 1403 amino acid long SEQ ID NO: 1.  
Amino acid sequences having 90% sequence identity to SEQ ID NO: 2 would encompass proteins with 144 unspecified amino acid substitutions relative to SEQ ID NO: 2.
Nucleic acid sequences with 90% identity to instant SEQ ID NO: 3 would encompass proteins having 30% identity to SEQ ID NO: 3.
Nucleic acid sequences with 90% identity to instant SEQ ID NO:4 would encompass proteins having 30% identity to SEQ ID NO: 4.
Contrary to Applicant’s arguments the breadth of the claims encompass unknown and uncharacterized structures having unspecified changes in the amino acid sequence of SEQ ID NOs: 1-2, and having the function of reducing cadmium levels in a plant upon reducing their expression.
It is thus maintained that the breadth of claims encompasses a genus comprising structures (sequences) having large and unspecified changes in the amino acid sequence of SEQ ID NO: 1 and SEQ ID NO: 2, and large unspecified changes in the nucleotide sequences of SEQ ID NO: 3 and SEQ ID NO: 4 and exhibiting the function of reducing cadmium levels in a plant upon reducing their expression.

Likewise, contrary to Applicant’s arguments, the breadth of claims encompass reducing cadmium levels in any mutant plant or part thereof using different gene suppression tools, for example comprising using a double stranded RNA, RNAi or antisense molecule directed to nucleic acid sequences having 90% identity to SEQ ID NO: 3 and SEQ ID NO: 4.
Thus breadth of the claims encompass a large genus comprising unspecified fragments having unspecified changes in the nucleotide sequence of SEQ ID NO: 3 and SEQ ID NO: 4 which are designed to reduce or inhibit expression of unspecified sequences having 90% identity to SEQ ID NOs: 3 and 4 (HMAs).  
It is noted that the instant specification however, only describes producing mutant tobacco plant population by treating tobacco AA37 seeds with the mutagenic agent ethyl methanesulfonate (EMS).  The specification further provides guidance on screening a DNA library of about 9800 M2 generation EMS-treated plants for mutations in two HMA4 genes and encoded proteins as set forth in SEQ ID NOs: 1-4. The specification further describes isolation of mutants with either reduced or complete elimination of expression or activity of SEQ ID NOs 1-4, and wherein said screened mutants exhibited reduction in the accumulation of cadmium (a heavy metal) compared to controls.  The specification further describes cadmium reduction in field requires combination of NtHMA4 (mutated SEQ ID NOs: 1 and 2) mutations.  The specification also describes decreasing cadmium 
It is therefore, maintained that the specification does not describe the structure for representative members of Applicant’s broadly claimed genus comprising variants derived from diverse sources as encompassed by the breadth and scope of claims, and thus their function of reducing cadmium levels in a mutant plant or part thereof is either unknown or unpredictable.
The only species described in the specification is SEQ ID NOs 1-4.
	It is thus maintained that one of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.  Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, SEQ ID NOs: 1-4 are insufficient to describe the claimed genus. 
It is thus maintained that representative structures  encompassed by the claims are not described in the specification and thus their function is unknown. 
	The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology.  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it 
Thus, under Lilly and its progeny, the Specification does not show possession of a sufficient number of sequences falling within their potentially large genus to establish possession of their claimed genus.  See Cf Enzo, 323 F.3d at 964 ("if the functional characteristic of... binding to [CD48] were coupled with a disclosed correlation between that function and a structure that is sufficiently known or disclosed," the written description requirement may be met).  Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement.  See Eli Lilly, 119 F.3d at 1568, ("definition by function ... does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is"); see also Kubin, 83 USPQ2d at 1416-17.
Also see in re Curtis (69 USPQ2d 1274 (Fed. Cir.2004), where the court held that there was sufficient evidence to indicate that one of ordinary skill in the art could not predict the operability of other species other that the single one disclosed in the specification.  The court held that a disclosure naming a single species can support a claim to a genus that includes that species if a person of ordinary skill in the art, reading the initial disclosure, would "instantly recall" additional species of the genus already "stored" in the minds, but if other members of the genus would not "naturally occur" to a person of ordinary skill upon reading the disclosure, then unpredictability in performance of species other than specifically enumerated defeats claims to the genus.

Therefore, it is further maintained that given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, it is not clear that Applicant was in POSSESSION of the claimed genus at the time this application was filed.  
	Accordingly, it is maintained that there is lack of adequate description to inform a skilled artisan that applicant was in possession of the claimed invention at the time of filing.  See Written Description guidelines published in Federal Register/Vol.66, No. 4/Friday, January 5, 2001/Notices; p. 1099-1111.
	Accordingly, the rejection is maintained.

Claim Rejections - 35 USC § 102
9.	Claim(s) 1-6 and 9 remain, and newly added claims 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hermand et al. (Metallomics, 6:1427-1440, 2014) for the reasons of record stated in the Office action mailed August 10, 2020.
	Applicant traverses the rejection in papers filed December 10, 2020.
	Applicant primarily argues the instant specification provides evidence that HMA4.1 and HMA4.2 mutants show different phenotypes under field and artificially created high cadmium conditions.  Applicant further argues that W265* mutant of Hermand et al. did not show any reduction of cadmium under field conditions, whereas it was reported to produce 63% reduction of cadmium under artificial conditions.  Applicant cites Table 2 and Table 3 of the instant specification to support this argument. Applicant further argues that plants of Hermand et al. showed dwarf phenotypes with no or limited seed set.  In light of this Hermand et al. cannot anticipate the claimed invention (response, page 46).
	
Applicant’s arguments are carefully considered but are deemed to be unpersuasive.
	Contrary to Applicant’s arguments, it is important to note the following:
	(i) Claims are not limited to W265* mutant alone;

	(iii) Claims do not require that claimed mutant plants and parts thereof produce normal seed set and normal plant height as compared to a control grown under cadmium free conditions.  Additionally, claims lack proper control comparisons; and
(iv) Also with regard to Applicant’s arguments, it is important to note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
	It is thus maintained that Hermand et al. disclose tobacco mutants or parts thereof (e.g., shoot includes leaf, seed) comprising mutations in two heavy metal ATPases (HMAs) resulting in the reduction of cadmium levels in the mutant plants or parts (leaf, part of shoots) thereof by more than more than 27% as compared to control tobacco plant.  The reference also discloses that mutated genes are two NtHMA4 genes with Genbank Accession numbers HF675181 and HF937054 for the cDNAs encoding NtHMAα and NtHMAβ HMAs, respectively, wherein NtHMAα protein is 1403 amino acid long encoded by 4246 bp long cDNA sequence and having 100% identity to instant SEQ ID NOs: 1 and 3, respectively.  Likewise, NtHMAβ protein is 1444 amino acid long encoded by 4376 bp cDNA sequence and having 100% identity to instant SEQ ID NOs: 2 and 4, respectively.  The reference further discloses that said mutant plants were grown in the presence of externally added (non-naturally occurring) cadmium.  The tobacco mutants disclosed in the reference were obtained by screening an EMS (ethyl methanesulfonate)-mutagenized mutant collection using CE-SSCP (Capillary Electrophoresis-Single Strand Conformation Polymorphism), a PCR-based technique.  The reference further discloses that using this NtHMAα and NtHMAβ genes by targeting exons 9 and/or 11 of their coding sequence  The mutant plants either generated via EMS mutagenesis or silenced via amiRNA exhibited partially reduced or complete loss of expression or activity of one or both HMAs taught in the reference.  See in particular, abstract, materials & methods, results, discussion, pages 1427-1438; Figs. 1-7;  Supplementary Figs 1-5; Supplementary Tables 1-2 are included at the end of the document.  The EMS mutated plants (except homozygous nonsense mutations in both NtHMAα and NtHMAβ ) did not differ from the development of wild-type plants by exhibiting same phenotypes (e.g. growth pattern indication of biomass) all the time (includes harvesting time) as compared to controls.
It is also important to note that the recitation “plant material” in claim 9 reads on seeds (which are dry) as disclosed in the reference.
	It is thus maintained that while, Hermand et al. do not specifically teach that mutant plant or plant part exhibiting the property of reducing cadmium levels in field-grown mutant plants, however, such a property will also be inherent to the mutant plant or part thereof disclosed in the reference, unless Applicant’s provides evidence to the contrary.  This inherency is also due to the fact that instant mutant plant or part thereof is structurally identical to the mutant plant or part thereof disclosed by Hermand et al.  
It may be emphasized that something which is old does not become patentable upon the discovery of a new property.  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.  See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  See also In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See also MPEP § 2112.01.
Accordingly, Hermand et al. anticipated the claimed invention.
	
Claim Rejections - 35 USC § 103
10.	Claim(s) 1-6 and 9 remain, and newly added claims 14-18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Victor Hermand ("Analyse fonctionnelle de deux Heavy Metal ATPases de Nicotiana tabacum", PhD Thesis, Published June 25, 2012; English translation, pages 1-208), and further in view of Elliott et al. (WO 2013/119541 A1; Published August 15, 2013) for the reasons of record stated in the Office action mailed August 10, 2020.
Hermand et al. teach tobacco mutants or parts thereof (e.g., shoot includes leaf, seed) comprising mutations in two heavy metal ATPases (HMAs) resulting in the reduction of cadmium levels in the mutant plants or parts (shoots includes leaf) thereof by more than more than 27% as compared to control tobacco plant.  The reference also teaches that  HMAs, NtHMAα protein is 1403 amino acid long encoded by 4246 bp long cDNA sequence and having 100% identity to instant SEQ ID NOs: 1 and 3, respectively.  Likewise, NtHMAβ protein is 1444 amino acid long encoded by 4376 bp cDNA sequence and having 100% identity to instant SEQ ID NOs: 1 and 3, respectively.  The reference further teaches that said mutant plants were grown in the presence of externally added (non-naturally occurring) cadmium.  The tobacco mutants taught in the reference were obtained by screening an EMS (ethyl methanesulfonate)-mutagenized mutant collection using CE-SSCP (Capillary Electrophoresis-Single Strand Conformation Polymorphism), a PCR-based technique.  The reference further teaches that using this approach, several missense mutations as well as one nonsense mutation were detected in each of the two genes.  The reference further teaches that these mutations resulted in the alteration of amino acids present in the third cytosolic loop of the HMA protein.  Some of the mutations are missense P294S, missense E387K and nonsense W265* in NtHMAα (100% identity to instant SEQ ID NO: 3), and missense G515R and nonsense R529* in NtHMAβ (100% identity to instant SEQ ID NO: 4).  The reference also teaches generating mutant transgenic tobacco plants expressing artificial microRNA (amiRNA) constructs to silence expression of  endogenous NtHMAα and NtHMAβ genes by targeting exons 9 and/or 11 of their coding sequence  The mutant plants either generated via EMS mutagenesis or silenced via amiRNA exhibited partially reduced or complete loss of expression or activity of one or both HMAs taught in the reference.  The reference further teaches growing said mutant plants under greenhouse conditions.  It is also important to note that the recitation “plant material” in claim 9 reads on seeds (which are dry) as taught in the reference.  See in particular, abstract, materials & methods, results, discussion, Figures 1-49; Tables (Annexe) 1-2; pages 1-208.  

	Elliott et al. teach genetically modified tobacco plants and parts derived thereof comprising reduction of heavy metal accumulation in leaf tissues.  The reference further teaches such mutant plants were generated through EMS mutagenesis and are found useful in improving tobacco products (cured or dried material) or in generating tobacco lines having environmentally useful properties. Elliott et al.  also teach obtaining  M0 seeds and seedlings and subsequently using plant breeding techniques to obtain M2, M3 and subsequent tobacco mutant plant generations and growing said mutant plants under filed conditions which exhibited more than 27% reduction in the accumulation of cadmium levels.  See in particular, pages 1-36; Tables 1-6; claims 1-27.
	It would have been obvious and within the scope of an ordinary skill in the art prior to earliest filing date of the claimed invention to have tested and grown Hermand et al. tobacco mutants or parts (seeds) thereof under field conditions using any conventional method of growing mutant plants under field conditions, including the one taught by Elliott et al. to arrive at the Applicant’s invention with a reasonable expectation of success and without any surprising results.  Obviously, one of ordinary skill in the art would have been motivated to obtain M2/M3 and subsequent progenies of Hermand et al. tobacco plants grown under field conditions for the purpose of improving tobacco products (cured or dried material) or in generating tobacco lines having environmentally useful properties.
Applicant traverses the rejection in papers filed February 8, 2021.
	Applicant’s Arguments:
Applicant primarily argues that Hermand plants are grown in artificial hydroponic, high cadmium and high zinc conditions which is expensive and not viable commercially, whereas Applicant’s plants are grown under field conditions and there is no reasons for one of skilled in the art to demonstrate that Hermand plants will reduce cadmium under field conditions.  Applicant further argues that plants of Hermand showed dwarf phenotypes with no or limited seed set.  Applicant further argues that Hermand teaches that mutations 

Response to Applicant’s arguments:
Applicant’s arguments are carefully considered but are deemed to be unpersuasive.
It is important to note the following:
(i) claims are not limited to W265* mutation (single or double mutants);
(ii) claims are not directed to any one method of “at least partially reduced expression or activity of at least two heavy metal  ATPases (HMAs)” as instantly claimed; and/or
(iii) claims are also not limited to producing seed set which is normal when compared to a wild-type plant grown under cadmium free conditions.
Applicant’s attention is drawn to MPEP 2145 [R-08.2012] VI which says:
“Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Claims to a superconducting magnet which generates a "uniform magnetic field" were not limited to the degree of magnetic field uniformity required for Nuclear Magnetic Resonance (NMR) imaging. Although the specification disclosed that the claimed magnet may be used in an NMR apparatus, the claims were not so limited.); Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to Ex parte McCullough, 7 USPQ2d 1889, 1891 (Bd. Pat. App. & Inter. 1987) (Claimed electrode was rejected as obvious despite assertions that electrode functions differently than would be expected when used in nonaqueous battery since "although the demonstrated results may be germane to the patentability of a battery containing appellant’s electrode, they are not germane to the patentability of the invention claimed on appeal.").”
Contrary to Applicant’s arguments, it is noted that instantly claimed subject matter encompasses any method of “at least partially reducing expression or activity of at least two heavy metal  ATPases (HMAs)”.  This includes EMS based mutagenesis approach which is capable of creating single point and/or multiple point mutations within the genome encoding wild-type HMAs.  This also includes using RNAi based approach comprising transforming a wild type plant with an inhibitory RNAi construct directed specifically to the region of the genome encoding wild-type HMAs.  In the latter case scenario, one would create mutants without changing or altering the region of the genome encoding wild-type HMAs.  So Applicant’s arguments are not in commensurate with the breadth and scope of the claimed subject matter.
It is also important to note that the issue in the present obviousness analysis is not (i) whether Hermand’s point HMAs mutants (e.g. W265*) would not reduce cadmium levels under field conditions; (ii) Hermand mutants would not produce normal growth behavior and seed set compared to a control; (iii) Hermand mutants grown under artificial conditions would not be economically feasible compared to one grown under filed conditions.
Rather the issue in the present obviousness analysis are: Does Hermand mutants have the ability to reduce cadmium levels upon mutating gene(s) encoding HMAs having 100% identity to Applicant’s SEQ ID NOs: 1-4 using EMS and/or RNAi based approaches.
The answer to this question is YES as also conceded by the Applicant.
The main issue is that mutating Applicant’s HMAs does result in heavy metal tolerance (e.g. cadmium).
It is important to note that present obviousness analysis on the Applicant’s claimed invention is also based on the rationale “obvious to try”  See MPEP 2143 [R-08.2017] Part E. It may be noted that Office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
It would have obvious and within the scope of an ordinary skill in the art prior to earliest filing date of the claimed invention to have tested and grown Hermand et al. tobacco mutants or parts (seeds) thereof under field conditions using any conventional method of growing mutant plants under field conditions, including the one taught by Elliott et al. to arrive at the Applicant’s invention with a reasonable expectation of success and without any surprising results.  Obviously, one of ordinary skill in the art would have been motivated to try to obtain M2/M3 and subsequent progenies of Hermand’s tobacco plants grown under field conditions for the purpose of improving tobacco products (cured or dried material) or in generating tobacco lines having environmentally useful properties.
Also, keeping in view breadth and scope of the claimed invention, it is important to note that growing plants in greenhouse and/or field conditions is a part of routine experimentation and should not be regarded as “unexpected” or “surprising” results.   


Applicant’s attention is specifically drawn to MPEP 716.02(c) II which says:
“EXPECTED BENEFICIAL RESULTS ARE EVIDENCE OF OBVIOUSNESS "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535 , 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been expected because one of the references taught a claimed antioxidant is very efficient and provides better results compared with other prior art antioxidants.)”
Applicant’s attention is also specifically drawn to MPEP 716.02(c) I which says:
“Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) (Claims were directed to a display/memory device which was prima facie obvious over the prior art. The court found that a higher memory margin and lower operating voltage would have been expected properties of the claimed device, and that a higher memory margin appears to be the most significant improvement for a memory device. Although applicant presented evidence of unexpected properties with regard to lower peak discharge current and higher luminous efficiency, these properties were not shown to have a significance equal to or greater than that of the expected higher memory margin and lower operating voltage. The court held the evidence of In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (Evidence of improved feed efficiency in steers was not sufficient to rebut prima facie case of obviousness based on prior art which specifically taught the use of compound X537A to enhance weight gain in animals because the evidence did not show that a significant aspect of the claimed invention would have been unexpected.).”
It is also important to note that the Office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the instant, one of ordinary skill in the art one of ordinary skill in the art would have obviously arrived at the Applicant’s invention as discussed above with a reasonable expectation of success and without any surprising results.
It is important to note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).   In the instant, one of ordinary skill in the art one of ordinary skill in the art would have obviously arrived at the Applicant’s invention as discussed above with a reasonable expectation of success and without any surprising results.
It is further important to note that KSR forecloses the argument that a specific teaching, suggestion or motivation is required to support a finding of obviousness. See the Ex parte Smith, -- USPQ2d --, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).
Also, see MPEP 2143 [R-08.2017] Part E (example 3) which states:
“The Federal Circuit’s decision in In re Kubin, 561 F.3d 1351, 90 USPQ2d 1417 (Fed. Cir. 2009), affirmed the Office’s determination in Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007) that the claims in question, directed to an isolated nucleic acid molecule, would have been obvious over the prior art applied. The claim stated that the nucleic acid encoded a particular polypeptide. The encoded polypeptide was identified in the claim by its partially specified sequence, and by its ability to bind to a specified protein. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A prior art patent to Valiante taught the polypeptide encoded by the claimed nucleic acid, but did not discloseeither the sequence of the polypeptide, or the claimed isolated nucleic acid molecule. However, Valiante did disclose that by employing conventional methods such as those disclosed by a prior art laboratory manual by Sambrook, the sequence of the polypeptide could be determined, and the nucleic acid molecule could be isolated. In view of Valiante’s disclosure of the polypeptide, and of routine prior art methods for sequencing the polypeptide and isolating the nucleic acid molecule, the Board found that a person of ordinary skill in the art would have had a reasonable expectation that a nucleic acid molecule within the claimed scope could have been successfully obtained. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Relying on In re Deuel, 51 F.3d 1552, 34 USPQ2d 1210 (Fed. Cir. 1995), appellant argued that it was improper for the Office to use the polypeptide of the Valiante patent together with the methods described in Sambrook to reject a claim drawn to a specific nucleic acid molecule without providing a reference showing or suggesting a structurally similar nucleic acid molecule. Citing KSR, the Board stated that "when there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The Board noted that the problem facing those in the art was to isolate a specific nucleic acid, and there were a limited number of methods available to do so. The Board concluded that the skilled artisan would have had reason to try these methods with the reasonable expectation that at least one would be successful. Thus, isolating the specific nucleic acid molecule claimed was "the product not of innovation but of ordinary skill and common sense."
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 The Board’s reasoning was substantially adopted by the Federal Circuit. However, it is important to note that in the Kubin decision, the Federal Circuit held that "the Supreme Court in KSR unambiguously discredited" the Federal Circuit’s decision in Deuel, insofar as it "implies the obviousness inquiry cannot consider that the combination of the claim’s constituent elements was ‘obvious to try.’" Kubin, 561 F.3d at 1358, 90 USPQ2d at 1422. Instead, Kubin stated that KSR "resurrects" the Federal Circuit’s own wisdom in O’Farrell, in which "to differentiate between proper and improper applications of ‘obvious to try,’" the Federal Circuit "outlined two classes of situations where ‘obvious to try’ is erroneously equated with obviousness under § 103." Kubin, 561 F.3d at 1359, 90 USPQ2d at 1423. These two classes of situations are: (1) when what would have been "obvious to try" would have been to vary all parameters or try each of numerous possible choices until one possibly arrived at a successful result, where the prior art gave either no indication of which parameters were critical or no direction as to which of many possible choices is likely to be successful; and (2) when what was "obvious to try" was to explore a new technology or general approach that seemed to be a promising field of experimentation, where the prior art gave only general Id. (citing In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir.)).”

It may be noted that obviousness does not require an absolute certainty of success but merely a reasonable expectation thereof, so long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art and this is sufficient to establish a prima facie case of obviousness.  In the instant, one of ordinary skill in the art one of ordinary skill in the art would have obviously arrived at the Applicant’s invention as discussed above with a reasonable expectation of success and without any surprising results.
Thus, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
Accordingly, the rejection is maintained.

Conclusion
11.  	Claims 1-6 and 9 remain, and newly added claims 14-18 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vinod Kumar whose telephone number is (571) 272-4445.  The examiner can normally be reached on 8.30 a.m. to 5.00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).





/VINOD KUMAR/                Primary Examiner, Art Unit 1663